Case 2:20-cv-13134-LVP-RSW ECF No. 6-11, PagelD.1486 Filed 11{29/20. P ge 1 of 3

Safzy ABU
OZOZ “p ISNBNY ay) SUIAJIZIDD JO JOARJ Ul JJOA SNOUIUBUN B Ul SJOSSBAUBS
J9YJO DY} [JB YIM Suoype payoa | “siaquiaw puvog dy} SuUOWe UOISSNdSIP JOY *Q
“QOUR]eG JO INO 19M SJOUIdoId BUNOA dajuasqe
sUoNaq JO %ZL wy) Areunid QZOZ IsNSny oy) ul yy poyodas sem yy */
‘p suoyeaiydde Suissiw swios
aq 0} paivadde o1ay] sem asueis sem jeym yng “yoog
jJod ay} 0) SulpsossR s1a}OA JO JAQUUNU dy} UBY] JaUIe]UODS
dy} Ul sjo]]eq Jamay [p]ey ssurejUOD YO “ZZ JOuIdoId
pue ppp poursaid youjaq JO} a}0A 0} suoNRodde ayy
pajsanbal ose Jye1g “Yyoog |jod ay} 0} Suipsosoe $49]0A Jo
JaQUUNU JY} YdJEU JOU PIP JOUIEJUOS dy} UL PayUNod s,o]]eq
jeoisAyd jo aaquinu ay) asnesaq ayejNQe}aI JOU Pynod JyeIs
SOSBO LUOS Ul JBY} Payesipul ayg “s}ouldaid aouejeq JO no
aeNgejas 0} Buy) aplyM pasayunooua ays sanuepynsaui
ay) uo payiodai puowipay ssjiuuar s0}9011q) Ainddq., »
_ poulsaid pasueryeq
Ajoajiod e Sundnusip Ajjenuajod ynoyym youlsoid eB
d}B/NQeIII OJ J]GIssOdu AjsedU JI SOYBU YW “YoIeq B UTYIM
pouurss aie sjoulsaid aydyjnu usyAy “Yydieq eB UIYIM
youldaid aysuis eB uRdS JOU PIP VlONIG JO AND sy} 398
Pinos ay “waysds jUdWIaseUR|AY UOID9/q DY) 0} SuIps0d9e
wy} payeis 2H = ‘o0uR[eq JO INO dJaM Jey syoUIdoId
aojuasqe Aue ajejyngejai 0} SUIAN YM pasajunosua
JJeis SAN[NIYJIP ay} UO poayodas Osje IYI, JOJOAIC., ¢
_ 29uR]Bq JO INO A[II9A9s
sjoursaid ay} ind poauiquiod sjsij OM} 94) ING “YyIOG
9SN O} UOLULUOD SI YSIYM “SI9JOA JO JSI] UdWUMpury v Os]e
SBAA 319Y} ING SI9JOA JO Isl] paquLd 4AC sy) pasn poEg
JO AUD 34} Jey) poyodas apy “JOT eq AI9Y) pousNjos ATyenjoe
SJ9]0A AUBLU MOY SUILWIAJSP 0} INIYJIP 1 ape Paaladad
SI9]OA JO ISI] SY} “URBIQ sseAURD dy) Joye ABpuNS pue
ABP ISI} 34} UO Syoo ]]od ay) SuIAlsda7 WOJJ apse
WY) poweoipul dH,, ‘syoulsosd aajuasqe WoONsqd Jo AUD
BY} SSBAURD OF SUIAT) SIUM SOIW|NYJIP PIlaJUNODUD JFBIS ¢
SSUIPUL, SUIMOT]O}
24) papnypsul yey} Sudo oy) ye yodas we prkog ay) saRed JeYyRI AIOSIIDH
Joyand uonsajq AjuNOD suABA “SoyNUILU SuNIaUI ay} UI pajda[jas sy “O
‘uonsaya Aeuid QZOZ “p isnsny ay Apii99 0] JayOyM
Posapisuod puke s}jNsai UON}9a]a AJUNOD JUABA BY] PAMAIADI PrwOY IY] *¢
“pvog
AY] JO SIAQUISW JdIY] JOYIO dy) YM SuNadwW ay papusye | “WOME ul
ado S_prvog ay} We Sunsow sijqnd e& pjay pivog ayi “OZOZ “81 IsNBNY UO “p
‘play sem woNdaja ArewuLid UeSIYIA 34) “OZOT “p IsNSNY UO “¢

"SJ9QUIDLU UBSI|GNddy ay} JO 9UO SB dAJAS | PUR “SIOQUIDLU JIDOWIIG OMY
pur ueoiqnday omy aay 0} pasinbas “pueog Jaquiaui-inoy & SI prkog a4] *Z

“SISSBAUBD JO plvog AJUNOD suUARAA AY) JO UOSJadIeYD dy) We | * |
:ayB]S “YyeO JapuN pue ‘WoOMS A[Np sal Suldg “AsUyeg BOIUO| “|
LIAVCIAV
Case 2:20-cv-13134-LVP-RSW ECF No. 6-11, PagelD.1487 Filed tq el pMadpage 2o0f3

“TINJ B JO as1ulOId yeYI 10} ING AjI199 0} d}0A O} paaIBe SAY JOU PyNoM |
‘ypne yuapuadapul *|jnj ev Jo asiwmioid dy} UO paseq AJI1I99 0} dd15B 0} PaJOA
| ‘plooas ajajduiosul ay} 0) ssoMsue jUasaid pynom yey) Ipne yuapuadapul
"INF B pasiuosd yey UOINJOSal B YUM pajuasaid alam am “AT[BUOTIPpy a
“prodas aja; duiosul
ay] uo paseq uoneoyitias asoddo 0} alisap AW oayidsap syjnsai ayy
AJHAIO OF ING Bd10Y9 OU pRY | Paaaljaq | ‘saljeuouR dy) Sulpsesas uONasdsIp
Au asn JOU pynod | Jey} sIARq-uOSIapuy “sf Aq Plo} Bulaq sayy '0Z
‘AJLIOYIN S,psvog ay} apisyno sea
UOHAIOSIP JEYI P[O}] DIM 3A, ‘a}o[dwOsUI Bulag p4soda1 dy} ayI] suaTeU UO
UONAIISIP 1134} ISN JOU pyNnod Ady} puw [RLID}SIUILU SEM 9]OI JIaYy) suaquIdU
24) P[Ol aYS “WYSIU yeY} JJOA Oy) AJHI9D 0} peYy | Jey) OWI pPjo} sIAeq
-uosJopuy jouRr jasuNOD ayelodioy AJUNOD SsUARAA “UOIIN]OSAI [eIWUD}0d
B pajsassns YOO]UPY JeY)-2d1A, “SJUSLULUOD YsieY JO suNOY [BIdAAS JAY ‘6l

“yeoug INOYIIM SuId9UI 9y) aNUTJUOD
0} paunssaid yjaJ | PUB SINOY OM} JOAO JOJ panuIUOD JUaLWOD sIVqnd
ay] “A[Iuey AW JO SJOQUIDU PUR SLU poudjeosy) puk UISIOeI JO SUOTZESNdIR
SPRL SJUSWILUOD SY] “UURUIRH{ “IPA pue out jsulese syed jeuosiad
apeu ajdoad jo suazop pue uedaq powiod yuauiuios o1jqnd ‘a0 ay) Jay 2]

"AJIIO9 JOU 0} BUNOA
oj UURWULR HY “AJA Puke SUI Paplys sanBevojjoo ye1d0ulaq] AU “9}0A ay) JOYYV */ |

‘T-T palley suUOIdI]9 AWUNOD SUABAA OY) AJI}199 0} JOA
DY] “AJN499 0} JOU Pa}OA | pue ‘d]0A ay} AjiIA9 0} ape seM UONOW! VY ‘OT

‘o}o/CuOSUT sem PUB SdIzIe/NZoauI pue sarouedasosip pey psoda ay)
poululiajap pue ~ZOZ IsNsny ul sjourdaid paouejequn inoge suoneAsasas
Jolid 4no payou | “d}OA ay) AjI1I99 0} UONOUI B ape YOO[ULY ATeYD-291,, Cl

‘g0uryeg JOU pip Ady) AY 0} UOIBUR|dxa

ou pey Aue pue souRjeq Jou pip (GAY) spukog Sununo> Jd}0A, JUasSGY
PEL SAONI JO %OL UBY} sO Jey] pauluajap | “BuNsoW siy} SuLiNg ‘pl

"SBUNJIILU UONPIJII99 JayJO SOW ye AyRUIOJSND
SPM YOIYM AJBUILUNS JAIINDAXA UB UDAIT JOU IAM BAX “SBAUBD [PUL]
ay) UO Woda B UDAIS sem | ‘udgp:p Je URBag BuNDOW dy} a40Jaq soInuT|A eT

‘uldgp:p [UN Ulsaq jou pip SuNIEeUI ay] “UOI]D9]9 JOqUIDAON
AY} AJI1199 0} JOU JO JoyOYM ouIULaIap 0} WdQY:¢ 3B URIS 0} paynpayos
SUNSOUI SJASSBAUBD JO pIvOg B SEM 1d) “YZOZ “Z| J@QUIaAAON UC ‘TI
‘yeis AuNoOD sauder oy) padjoy pue
Aep AJOAO SOWIE SBAUBD AJUNOD dUABAA AY} 0} JUAM | “¢ JAQUIBAON BdUIS Tl

‘OZOTZ “fF AAQUIDAON
pue QZOT “€ JOQUWDAON UO Ja]UdD YD] ay) yw ssad01d uoNda]}9 oy)
DAIISGO O} UDA | “Play SBM UOI}DI]Aa [BIIUDT DY) “YZOZ “€ JOQUISAON UG ‘Ol

. UONda]/q AreULg IsSNsNYy YZOZ 94] Ul HONIG JO AUD
ay) Aq pasn sassacoid pur Suutesy ay) oyu suONDa]q Jo JUaUIRdaq aqRIg au)
Aq paionpuod aq uonesisoAul ue ysanbas ‘uesiyoipy ‘aude, Jo AUNOD au}
JOJ SIISSBAUBY JO plVOg dy) ‘JY ] “paajosay Aljeul4 WU og “UOIIDa]q |RIBUaH
JOQUIDAON (ZOT 94) Ul Splvog SuNUNOD 19}0A aajUasgy ‘WONaq Jo AWD ay)
Jo uoHeysiulpe pue SulUIesy dy} astAJadns 0} JoWUOWU B JULOdde 0} “IBd1JO
UOID3/F JHY S,URBIYdIP, SB aIwIG JO AlBjo199g ay} J0J JSanbas ‘ues yoy
“OUARAY JO AJUNOD OY} JOJ SdossBAURD JO pIvOg sy] “IYI, paajosay
MH 9G HOJ9Y. |, MON,, PA}e}s JeY) _UOHRSISIAU] PUR JOPUOA] UOIDITY aIeIS B
BunNsonboy,, pai uoNnjosas yuiol pasodosd e paaoidde <jsnounueun pieog
AY] “SOLOBINIOVUL PUR SdHe[NSail ay] INOge sUJaDUOD snolJas passaudxa
SHOquUisU pleOg []B ‘sy[Nsai uonsaja Aged ayy BurdAjyyisas ysnowyy 6
Case 2:20-cv-13134-LVP-RSW ECF No. 6-11, PagelD.1488 Filed 11/29/20 Page 3 of 3

REET,
2z02 ‘€ spony s

GNVTNVO JO ALNNOD
MYVOIHOIN JO ALVIS - 9I18Nd AYVLON
STSINVG “1 ADINVr

yo Aunog yy ul Buoy
BNdxXy UOISSILUWOD AW

 

 

22° £/ BO ‘UO SOIIGXS UOISSILUWIOT) AJA]

WA ced IW OZOT 9QuISAON Jo Aep &/ SIU} SUI dsOJaq O} WIOMS

eq

 

VOR COLGY SSUIBN POUBIS

 

ATA 24 Pr PATVO/ ‘— sauieny parulig

"909 PuB oN} |]! oI “TE YAN

PaHiuigns SduspIAd Jy) puke JUstUaye}s AW yey} “Aunfiad Jo Ayeuad sapun Ay114909 |

Jeljeq pue

‘9BPI|MOUY “UONBULIOJUT ALU JO 4S9q dy} O} ONY SI UONBUOJU! aAoge ay

ay} Jo uO

‘sy[Nsai AJUNOD sUARA,
HBS1}1199 0} pasoddo ulewios | ‘passoippe ae suonsonb asay) [yup ‘QT

‘poliad jeuonippe ue

JO} SSBAUBD P]NOYS SJaSSPAUB JO PlBO 93k dy} pue paljizad aq sou pynoys
IOA SIF PADHJOG |[YS | PUB “UO!9I{9 aY1 AJI49d OF JOU pa}OA AjjeIUL | */ 7

‘AIBSS9IIU UONBULOJUT ay) aplAoid

djay [JIM siasseaueD Jo prvog aqeig ayy Aq seaueo Jo sep (| euoMppe ue
SAdI[9G PUB UONPULMOJU! a}isinbas ay} Paalaoas JOU dAeRy | “s}sanbas payeadoy
auidsaq “Ajayeinooe pue Ajirey pajonpuod a4dM SUON}D9[2 9S9Y} Tey) S19}0A
AJUNOD SUARM SUNSSE O} UONBULIOJU! JO} YsSB 0} aNUQUODS | “UONRTHSoAUI

SAMISIP YSIYM SME] SSad0Id sNOlas pey UuoHdaja AJUNOD aude ay]. ‘97

‘PAYI99 aq JOU P]NoYs a}0A AjUNOD aude ayy aaaijaq AI|Ny | “CT

*SUOI]D3]9

AUNOD dUABAK AJIIID9 01 910A JOLId AW puldsas | ‘s}9Ry Asay} JO I[Nsal eB Sy “HZ

‘palfed | YoryM
UO YSO[ULy 1eYyD-a014 Aq apeul suonejuasaidas ayy paindsip sjuauiwo0s
49H “SUIPUIG aq 0} UONIN]JOSaJ JIpNe sno MaIA JOU pip dys IVY SurAes apeut

uosudg UAJa00¢ ATB}IID9g WY) SJUaUIaTeIS JUaS sem | “SuUaAa ey) Janey] “CZ

"uol99]9
JOQUISAON AJUNOD SUARAY BY} AJHI99 0} PIIOA dARY JOU PjNomM | serenity
WY) INOYUAL “‘dOUBINSse Jey] UO paseq UOI}D9{9 dy) AJII9D 0} pPojOA
pue aouBinsse Jey) UO paljai | ‘s}ouldoid paoueyequn s.jioyaq Jo qpne
Wuapuadapul *[[nj B Ul I[NSd1 PjnOM UOND9]9d JAQUIDAON ay) JO UONROIYNIa9

dU} JO} BUNOA JeYy] SOOUBINSSe SLU DART YOOTUTY URYeUOS URWUIEYD-991,, ‘eC
